OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	Canceled Claims 2-3, 15 and 17-20;
Claim 4, line 1, replaced “of claim 3” with -- of claim 1 --;
Claim 16, line 1, replaced “of claim 15” with -- of claim 8 --; 
Replaced Claims 1 and 8 with the following claims:
--	1.	A method for forming a contact, the method comprising:
forming a trench in a dielectric material to expose a source/drain region;
performing a pre-clean process on the source/drain region and the dielectric material;
forming a doped semiconductor layer on the source/drain region, wherein the doped semiconductor layer has a lower electrical resistance than the source/drain region;
forming a metal silicide layer on the doped semiconductor layer; 
filling the trench with a conductor;
forming a cap layer on the metal silicide layer; 
disposing the conductor on the cap layer; and
disposing a contact etch stop layer on a portion of the source/drain region.
8.	A semiconductor device comprising:
a source/drain region extending between dielectric material and from a semiconductor structure;
a doped semiconductor layer disposed on a first portion of the source/drain region;
a metal silicide layer disposed on the doped semiconductor layer;
a conductor filled in a trench, wherein the trench is formed in a dielectric material to expose the source/drain region;
a cap layer disposed on the metal silicide layer and the dielectric material;
a conductor disposed on the cap layer; and
a contact etch stop layer disposed on a second portion of the source/drain region.		--

Authorization for this examiner’s amendment was given in a telephone interview with Keith Taboada on August 24, 2021.
Allowance Subject Matter
Claims 1, 4-14 and 16 are allowed.  Following is the Examiner’s statement of reason for allowance:
Fukushima et al, does not anticipate or suggest such limitations as: “forming a metal silicide layer on the doped semiconductor layer; filling the trench with a conductor; forming a cap layer on the metal silicide layer; disposing the conductor on the cap layer; and disposing a contact etch stop layer on a portion of the source/drain region” (as applied to Claim 1); and “a conductor filled in a trench, wherein the trench is formed in a dielectric material to expose the source/drain region; a cap layer disposed on the metal silicide layer and the dielectric material; a conductor disposed on the cap layer; and a contact etch stop layer disposed on a second portion of the source/drain region” (as applied to Claim 8), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 11/21/2019, 05/05/2020, 01/25/2021 & 03/01/2021, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
September 01, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815